Citation Nr: 1229480	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966, and had subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim of entitlement to service connection for hearing loss.

When this case was previously before the Board in September 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

Bilateral hearing loss was demonstrated on clinical examination for entrance to service, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's pre-existing bilateral hearing loss was chronically increased by active service.  


CONCLUSION OF LAW

Pre-existing bilateral hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in April 2006, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's own statements.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran requested a hearing in his substantive appeal dated September 2008.  The request for a hearing was withdrawn in a letter dated in April 2009.  Therefore, no additional action in this regard is required.  See 38 C.F.R. § 20.704(e) (2011).

A VA medical opinion with respect to the Veteran's hearing loss was obtained in February 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical opinion obtained in this case is adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, sufficiently addresses the matter of whether there was chronic increase in hearing loss in service, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2011).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

As service department findings prior to October 31, 1967, may be presumed to be provided in American Standards Associates (ASA) units, conversion to International Standards Organization (ISO) units is required.  The Board has done so in this case.  

The Veteran asserts that he has bilateral hearing loss as a result of exposure to noise during active duty.  He relates that he served as a driver for the Recon Officer while assigned to the 588th Combat Engineer Battalion in Vietnam.  See January 2008 notice of disagreement.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that the Veteran incurred or aggravated bilateral hearing loss during or as a result of active duty, or that it may be so presumed.  

The Veteran's service treatment records show that at entrance, in February 1964, pure tone thresholds, in decibels, as converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
20

Pursuant to Hensley, it is clear that left and right hearing loss was demonstrated on examination for entrance to service in February 1964.  As such, the presumption of soundness on induction does not attach as to bilateral hearing loss, and service connection may not be considered on a direct incurrence basis.  Rather, service connection may be considered only on the basis of aggravation of the pre-existing bilateral hearing loss, to include presumptive service connection.  38 C.F.R. § 3.304 (2011). 

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The service treatment records are negative for any complaint or finding as to hearing loss.  The report of the Veteran's February 1966 separation medical examination identifies no defects or diagnoses.  It shows that pure tone thresholds, in decibels, as converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The Veteran's February 1966 separation report of medical history provides that he denied past or current hearing loss, and includes no physician's summary or elaboration of pertinent data.  

The report of a July 2007 VA examination provides clinical findings that establish that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2011).  The report includes a negative nexus opinion as to any relationship between the Veteran's current hearing loss and service.  The Board's November 2011 remand found that this nexus opinion was inadequate because it was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

The Board's November 2011 remand also noted that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board also observed that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, supra.

The Board's remand requested a clarifying medical opinion.  The remand specified that the examiner should (1) note the holdings set forth in Ledford, supra, and Hensley, supra; (2) note that VA had conceded the Veteran's exposure to loud noises in service; and (3) note that the audiometric findings reported on VA examination in July 2007 meet the requirements of hearing loss "disability" for VA purposes consistent with 38 C.F.R. § 3.385.  

A January 2012 request for a VA examination properly informed the examiner of the notations set forth in the remand.  

The corresponding February 2012 VA medical opinion provides that the examiner reviewed the Veteran's claims file and sets forth the relevant in-service and post service audiological history.  The examiner acknowledged the Veteran's combat military service and exposure to high risk noise levels.  He stated, however, that there was evidence that the Veteran did not suffer hearing loss secondary to acoustic trauma in the military.  The examiner pointed out that the Veteran had normal thresholds at separation and there was not a significant decrease in thresholds beyond normal progression and rest-retest variability.  The examiner stated that even when the thresholds were converted from ASA to ISO, the thresholds were well within the normal range and retest variability.  The examiner noted that hearing loss was ruled out at separation.  The examiner stated that if the Veteran suffered from hearing loss secondary to military noise exposure it would have been identified on the separation examination.  The examiner stated that there was evidence that the Veteran did not suffer hearing loss secondary to acoustic trauma, with measurement of normal auditory thresholds at separation.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on a review of the medical record.  Although the VA examiner did not use specific language stating that the pre-existing bilateral hearing loss was not aggravated in service beyond normal progression, the examiner did specifically address the matter by stating that, when reviewing the entrance examination hearing threshold levels as compared with the separation hearing threshold levels, there was not a significant decrease in thresholds beyond normal progression.  The examiner explained his opinion with detailed references to medical findings in the Veteran's service treatment records.  The examiner also referred to relevant medical principles and his own expertise.  This is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the February 2012 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's bilateral hearing loss to his active duty.

The Board is aware that in a July 2012 informal hearing presentation, the Veteran's representative argues that VA did not comply with the Board's November 2011 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The representative asserts that the February 2012 medical opinion fails to note that the absence of inservice evidence of a hearing loss during service was not always fatal to a service connection claim, or that the July 2007 VA audiometric findings meet the requirements of hearing loss disability for VA purposes. 

The Board finds that these assertions on the Veteran's behalf are without merit.  The February 2012 medical opinion does address the entire circumstance of fact surrounding the Veteran's claim, including that he had no hearing loss at separation and does have current hearing loss disability for VA purposes.  The medical opinion also explicitly recognizes that the absence of in-service evidence of hearing loss during active duty is not fatal to a claim for service connection by explaining that there was not a significant decrease in thresholds beyond normal progression.  As such, the medical opinion explains why there is no medically sound basis upon which to attribute the Veteran's current hearing loss disability to the acoustic trauma during service.  See Hensley, supra.

In addition, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of left or right ear hearing loss disability to a compensable degree within one year of the Veteran's separation from service.  Thus, presumptive service connection is not warranted.

The Veteran is competent to report having sustained acoustic trauma during active duty.  Since his contentions are consistent with the circumstances of his service, they are deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to say that any loss of hearing acuity experienced in service represented a chronic increase in pre-existing bilateral hearing loss to which current disability may be attributed, to include acoustic trauma during service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a current chronic disability is due to a chronic increase in pre-existing hearing loss in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, as noted above, the Veteran specifically denied past or current hearing loss at separation.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting the assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Simply stated, the Board finds that the Veteran's service treatment records (showing that his hearing improved during active duty, and that he denied past or current hearing loss at separation) and his postservice medical records (containing medical evidence that his current bilateral hearing loss was not aggravated by his active duty) outweigh his contentions.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


